internal_revenue_service national_office technical_advice_memorandum date number release date index uil numbers case mis number tam-122293-98 cc dom it a b3 taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend s_corporation individual university foundation date date date year year dollar_figurea dollar_figureb dollar_figurec tam-122293-98 dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh z y x w issues is a portion of the payment to a state university’s foundation for which the donor receives the right to purchase tickets for seating in a skybox at athletic events in an athletic stadium of such university deductible under l is a portion of the payment to a state university foundation for which the donor receives the right to purchase tickets for seating in a skybox at athletic events in an athletic stadium of such university that is otherwise deductible under sec_170 disallowed because of the limitations of sec_274 if an accrual-basis subchapter_s_corporation authorizes a charitable_contribution on the last day of its taxable_year and pays the contribution by the 15th day of the third month following the close of its taxable_year may the s_corporation elect to treat such charitable_contribution as paid during such taxable_year under sec_170 or is the charitable deduction properly taken when paid under sec_170 conclusions the portion of the payment to a state university’s foundation for which the donor receives the rights to purchase tickets for seating in a skybox at athletic events in an athletic stadium of such university is deductible under l tam-122293-98 no under the provisions of sec_274 sec_274 does not disallow a deduction determined under sec_170 that is specifically allowed a taxpayer without regard to the payment’s connection with the taxpayer’s trade_or_business or income-producing activity the special rule for charitable deductions by accrual-basis corporations set forth in sec_170 does not apply to s_corporations because charitable deductions by s_corporations are not allowed to the s_corporation but rather are passed through to shareholders therefore the deduction for a charitable_contribution made by an s_corporation is properly passed through to shareholders and taken in the year that the contribution is actually paid facts s_corporation is an accrual-basis subchapter_s_corporation whose taxable_year ends on date on date the last day of s corporation’s fiscal_year s_corporation authorized a payment of dollar_figurea to university’s foundation foundation foundation is represented to be an organization described in sec_170 that is organized and operated exclusively to receive hold invest and administer property and to make expenditures to or for the benefit of university a state university which is represented to be an educational_organization described under sec_170 and an institution_of_higher_education as defined in sec_3304 on date the 15th day of the third month following the close of s corporation’s taxable_year in the next calendar_year s_corporation paid dollar_figurea to foundation individual s corporation’s shareholder and a calendar_year taxpayer took a charitable deduction for a portion as discussed below of the dollar_figurea on his year income_tax return s_corporation represented that in return for its payment it received a lease for a specific skybox for university home football games in university’s stadium for y years parking for x cars for each game and passes for w guests to visit persons sitting in the skybox before the game and at halftime the terms under which s_corporation could use the z seats in the skybox were embodied in a license agreement s_corporation received a receipt from foundation as well as an opinion provided to foundation by counsel regarding valuation of the personal benefits received in return for the payment of dollar_figurea foundation provided s_corporation with a receipt in which it calculated as follows tam-122293-98 y season skybox license value pre-game parking passes to visit skybox total_payment less benefits valued amount subject_to sec_170 time sec_80 deduction claimed dollar_figured dollar_figuree dollar_figureh dollar_figurec dollar_figurea -dollar_figurec dollar_figureb dollar_figure dollar_figuref in filing his year return individual took a charitable deduction of dollar_figuref on audit the revenue_agent proposed disallowance of the dollar_figuref deduction under sec_274 on the grounds that it represented an amount_paid for use of a skybox for more than event technical_advice was sought on the disallowed deduction of dollar_figuref pursuant to sec_274 s corporation’s representatives now concede that dollar_figureg of the dollar_figureb was paid for the tickets for z seats in the skybox they concede that the claimed deduction under sec_170 should be reduced by of that dollar_figureg which equals the amount incorrectly deducted we understand that the per seat ticket price paid_by s_corporation was the same as paid for other non-luxury seat tickets in the university’s stadium law and analysis is a portion of the payment to a state university’s foundation for which the donor receives the rights to purchase tickets for seating in a skybox at athletic events deductible under l sec_170 of the internal_revenue_code allows as a deduction any charitable_contribution as defined in sec_170 c the payment of which is made within the taxable_year revrul_67_246 1967_2_cb_104 states that to be deductible as a charitable_contribution for federal_income_tax purposes under sec_170 a payment to or for the use sec_170 defines charitable_contribution as a contribution to or for_the_use_of among others a state or a foundation organized and operated exclusively for educational_purposes 2under sec_170 the percentage limitation on charitable_contributions for an individual i sec_50 or of the taxpayer’s contribution_base generally adjusted_gross_income for the taxable_year depending generally on the type of property and the type of qualified donee under sec_170 the percentage limitation on charitable_contributions by a corporation is of the taxpayer's taxable_income with certain adjustments tam-122293-98 of a qualified charitable_organization must be a gift to be a gift_for such purposes there must be among other requirements a payment of money or transfer of property without adequate_consideration the supreme court has stated that the sine qua non of a charitable_contribution is a transfer of money or property without adequate_consideration u s v american bar endowment 477_us_105 american bar endowment in american bar endowment the court observed that a payment to charity might have a dual character and adopted a two-part test to determine whether part of the payment is deductible as a charitable_contribution first the payment is deductible only to the extent that the payment exceeds the fair_market_value of the privileges or benefits received second the taxpayer must make the excess payment with the intention of making a gift generally where a transaction involving a payment is in the form of a purchase of an item of value the presumption arises that no gift has been made for charitable_contribution purposes the presumption being that the payment in such case is the purchase_price revrul_67_246 thus where consideration is received in connection with payments to a charitable_organization the presumption generally is that the payments are not gifts if a charitable_contribution_deduction is claimed with respect to a payment generally the burden is on the taxpayer to establish that the amount_paid is not the purchase of the privileges or other_benefits and that part of the payment in fact does qualify as a gift revrul_86_63 1986_1_cb_88 superseding revrul_84_132 1984_2_cb_55 under sec_170 the taxpayer in certain circumstances is relieved of the burden of establishing what portion of a dual payment does in fact qualify as a gift sec_170 provides that percent of the amount_paid by a taxpayer to or for the benefit of an educational_organization which is described in subsection b a ii and which is an institution_of_higher_education as defined in sec_3304 is allowable as a charitable_contribution_deduction if such amount would be allowable as a deduction under sec_170 but for the fact that the taxpayer receives directly or indirectly as a result of paying such amount the right to purchase tickets for seating at an athletic event in an athletic stadium of such institution sec_170 provides that if a donor makes a payment to or for the benefit of an educational_institution both for the right to purchase tickets and for the purchase of the tickets themselves the portion of the payment subject_to the percent rule and the portion representing the ticket purchase are treated as separate amounts for purposes of sec_170 sec_170 was enacted by the technical_and_miscellaneous_revenue_act_of_1988 p l sec_6001 102_stat_3683 and is effective for taxable years beginning after date tam-122293-98 in this instance the benefits that s_corporation received for its payment to foundation consisted of the right to purchase tickets the tickets themselves the right to use the skybox passes to visit the skybox and parking s_corporation made the payment to foundation which has been represented to be an organization described in sec_170 iv that is organized and operated exclusively the benefit of university which is represented to be an educational_organization described under sec_170 ii and an institution_of_higher_education as defined in sec_3304 f the tickets that s_corporation received the right to buy were for seating at athletic events in university’s athletic stadium sec_170 is applicable despite the fact that the seating is located in a special viewing area within the athletic stadium thus the portion of s corporation’s payment to foundation for the right to buy tickets for seating is considered as paid for the benefit of university under sec_170 and sec_80 percent of such portion is deductible under sec_170 subject_to the percentage limitations and other requirements of that section the remainder of the payment which was for the ticket purchase the right to use the skybox passes to visit the skybox and parking privileges is not deductible under sec_170 4an organization described in sec_170 is an organization which as pertinent here normally receives a substantial part of its support from any state or from direct or indirect_contributions from the general_public and which is organized and operated exclusively to receive hold invest and administer property and to make expenditures_for the benefit of a college or university that is an educational_organization as described in sec_170 and that is an agency_or_instrumentality of a state or which is owned or operated by a state or by an agency_or_instrumentality of a state 5an education organization defined in sec_170 is one which normally maintains a regular faculty and curriculum and normally has a regularly enrolled body of pupils or students in attendance at the place where its educational activities are regularly carried on 6under sec_3304 the term institution_of_higher_education means an educational_institution in any state which- admits as regular students only individuals having a certificate of graduation from a high school or the recognized equivalent of such certificate is legally authorized within such state to provide a program of education beyond high school provides an educational program for which it awards a bachelor’s or higher degree or provides a program which is acceptable for full credit toward such degree or offers a program of training to prepare students for gainful employment in a recognized occupation and is a public or other nonprofit institution tam-122293-98 s_corporation contends that it is entitled to rely upon the allocation made by foundation for purposes of determining the value of goods and services s_corporation received in exchange for the contribution s_corporation cites sec_1_170a-1 of the income_tax regulations which provides that donee estimates of the value of goods or services may be treated as fair_market_value - for purposes of sec_170 a taxpayer may rely on either a contemporaneous written acknowledgment provided under sec_170 f and 170a-13 f or a written disclosure statement provided under sec_6115 for the fair_market_value of any goods or services provided to the taxpayer by the donee organization regulation sec_1_170a-1 provides an exception that a taxpayer may not treat an estimate of the value of goods or services as their fair_market_value if the taxpayer knows or has reason to know that such treatment is unreasonable we are not addressing the donee's valuation of the skybox of the right to buy tickets of the passes to visit the skybox or of the parking privileges in this technical_advice_memorandum valuation involves determinations of fact that are best handled in the field is a portion of the payment to a state university foundation for which the donor receives the right to purchase tickets for seating in a skybox at athletic events that is otherwise deductible under sec_170 disallowed because of the limitations of sec_274 sec_274 provides that no deduction otherwise allowable under the chapter 1-1400c shall be allowed with respect to a facility used in connection with an activity referred to in sec_274 relating generally to entertainment sec_1_274-2 of the income_tax regulations further provides that the term entertainment means any activity which is of a type generally considered to constitute entertainment amusement or recreation when sec_274 was amended in to read as it applies to the year in question the legislative_history provided that sec_274 would be inapplicable to expenditures_for tickets to sporting and theatrical events regardless of whether the tickets are sec_170 provides that no deduction shall be allowed under sec_170 for any contribution of dollar_figure or more unless the taxpayer substantiates the contribution by a contemporaneous written acknowledgment of the contribution by the donee organization that includes the following information the amount of cash and a description but not value of any property other than cash contributed whether the donee organization provided any goods or services in consideration in whole or in part for any property described in and a description and good_faith estimate of the value of any goods or services referred to in or if such goods or services consist solely of intangible religious benefits a statement to that effect tam-122293-98 purchased by a fee which entitles the taxpayer to use a seat sky-box lounge box or other similar facility which provides a viewing area for such a sporting or theatrical event these costs generally would be subject either to the existing provisions of law relating to entertainment activities or to those which govern the deductibility of business_gifts h rept no 95th cong 2d sess c b vol sec_274 added by the tax_reform_act_of_1986 provides that in the case of a skybox or other private luxury box leased for more than one event the amount allowable as a deduction with respect to such events shall not exceed the sum of the face value of non-luxury box seat tickets for the seats in such box covered by the lease sec_274 provides that sec_274 shall not apply to any deduction allowable to the taxpayer without regard to its connection with his trade_or_business or with his income- producing activity in the case of a taxpayer which is not an individual the preceding sentence shall be applied as if it were an individual the legislative_history is brief the restrictions provided by your committee’s bill are not to apply with respect to items which are deductible under specific provisions of law which apply both to business and nonbusiness taxpayers thus deduction for interest_paid on a loan to acquire an entertainment_facility or property taxes paid with respect to it would continue to be allowed as a deduction whether or not the entertainment facilities meet the tests of the new provision h rept no 87th cong 2d sess reprinted in 1962_3_cb_402 in this case the amount s_corporation paid to foundation in connection with the use of a skybox for more than event exceeded the sum of the face value of non-luxury box seat tickets for the seats in the particular skybox under sec_274 the excess would not be deductible unless in accordance with sec_274 a deduction would be specifically allowed under another code provision to a taxpayer treating as an individual a taxpayer that is not an individual without regard to the payment’s connection with the taxpayer’s trade_or_business or income-producing activity as discussed in issues and a deduction of a portion of s corporation’s payment is specifically allowed pursuant to sec_170 without regard to the payment’s connection with its trade_or_business accordingly under sec_274 sec_274 does not disallow a deduction determined under sec_170 with respect to s corporation’s payment to foundation if an accrual-basis subchapter_s_corporation authorizes a charitable_contribution on the last day of its taxable_year and pays the contribution by the 15th day of the third month following the close of its taxable_year may the s_corporation elect to treat such charitable_contribution as paid during such taxable_year under sec_170 or is the charitable deduction properly taken when paid under sec_170 tam-122293-98 as discussed above sec_170 of the internal_revenue_code allows as a deduction any charitable_contribution the payment of which is made within the taxable_year under sec_170 however a corporation reporting its taxable_income on the accrual basis may elect to deduct a charitable_contribution in the year in which the board_of directors authorizes the contribution if the payment is made by the 15th day of the third month following the close of the taxable_year the legislative_history to sec_170 provides that this exception for accrual basis corporations was desirable because corporations intending to make the maximum charitable_contribution allowable as a deduction had experienced difficulty in determining before the end of the taxable_year what constituted percent of their net_income the sec_170 gross_income limitation for corporations at the time of enactment s rep no 81st cong 1st sess 1949_2_cb_289 sec_1363 of the code states that the taxable_income of an s_corporation is computed in the same manner as in the case of an individual with certain exceptions among which is an exception that the deductions referred to in sec_703 including the deduction for charitable_contributions provided in sec_170 are not allowed to the corporation sec_1366 provides that in determining the tax of a shareholder each shareholder takes into account the shareholder's pro_rata share of the corporation's items of income including tax-exempt_income loss deduction or credit the separate treatment of which could affect the liability for tax of any shareholder sec_1366 provides further that the items referred to in sec_1366 include amounts described in sec_702 sec_702 refers to charitable_contributions as defined in sec_170 the legislative_history of sec_1366 provides that the corporate limitation on charitable_contributions will no longer apply instead charitable_contributions by s_corporations will pass through to the shareholders and be subject_to the individual limitations on deductibility see h_r rep no 97th cong 2d sess s rep no 97th cong 2d sess under sec_1363 an s_corporation computes its taxable_income in the same manner as an individual the election in sec_170 is not available to an individual an individual taxpayer may deduct a charitable_contribution only in the year in which payment is actually made to the charitable_organization 8the election may be made only at the time of the filing of the return for such taxable_year and is made by reporting the contribution on the return sec_1_170a-11 the regulations require the taxpayer to attach to the return a written declaration made under the penalties of perjury by an officer authorized to sign the return stating that the resolution authorizing the contribution was adopted by the board_of directors during the taxable_year and a copy of the resolution by the board_of directors tam-122293-98 accordingly in this case s_corporation should have reported the charitable_contribution on its tax_return for the year in which it actually paid the charitable_contribution and s corporation’s shareholder individual is not entitled to a charitable_contribution_deduction until year caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent signed by michael d finley branch chief cc dom it a
